Clayton Greene Jr., Senior Judge
This matter came before the Court on the Joint Petition of the Attorney Grievance Commission of Maryland and Respondent, Aubrey Paige Poppleton, to indefinitely suspend the Respondent from the practice of law for violations of Rules 8.4(a), (b) and (d) of the Maryland Attorney's Rules of Professional Conduct. The Court having considered the Petition, and the record herein, it is this 28th day of September, 2018;
ORDERED, that the Respondent, Aubrey Paige Poppleton, be indefinitely suspended from the practice of law in the State of Maryland; and it is further
ORDERED, that the Clerk of this Court shall strike the name of Aubrey Paige Poppleton from the register of attorneys in the Court and certify that fact to the trustees of the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State in accordance with Maryland Rule 19-762(b).